IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ELIMINATION AND                    : NO. 452
MODIFICATION OF MAGISTERIAL               :
DISTRICTS WITHIN THE 7TH JUDICIAL         : MAGISTERIAL RULES DOCKET
DISTRICT OF THE COMMONWEALTH              :
OF PENNSYLVANIA                           :




                                       ORDER


PER CURIAM


      AND NOW, this 25th day of February, 2021, upon consideration of the Petition of

the President Judge of the Seventh Judicial District (Bucks County) to eliminate

Magisterial District Court 07-1-04 and modify Magisterial Districts 07-1-02 and 07-1-03

of the Seventh Judicial District (Bucks County) of the Commonwealth of Pennsylvania, it

is hereby ORDERED that the Petition is DENIED.